PER CURIAM
Husband seeks review of a judgment of dissolution and makes five assignments of error; wife cross-appeals. Husband’s only assignment that merits discussion is that the trial court made a mathematical error in computing the values of certain items of personal property. Wife concedes that the trial court erred when it valued the couple’s Oregon personal property at $1,000. The true value is $2,000.
Wife’s cross-appeal is without merit.
Paragraph 11 modified to reduce wife’s judgment to $240,250; otherwise affirmed on appeal and cross-appeal. No costs to either party.